DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite the limitation “a sleeve comprising a third frustoconical portion coupled to a cylindrical bearing surface of the integral bearing”. Claims 4 and 14 recite the limitation “wherein the sleeve is monolithic with the integral bearing”. It is unclear how the sleeve can be both a separate element and monolithic to the integral bearing. Thus the claims are vague and indefinite. For the purpose of examination, the integral bearing and the sleeve are interpreted as the same element providing two functions of a bearing and a sleeve.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 10, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giannakopoulos et al. (US 2017/0051767 A1).

Regarding claim 1, Giannakopoulos teaches a metallic-composite joint fitting, comprising: a composite structure (Fig. 2, “composite shaft”, 2); an integral bearing (Fig. 2, “embedded nut”, 32) comprising a first frustoconical portion (Fig. 2, portion under “30”) and a second frustoconical portion (Fig. 2, portion under “26”) each having a complimentary shape to the composite structure (Fig. 2 shows portions of “embedded nut” 32 having a complimentary side adjacent “composite shaft” 2); a sleeve comprising a third frustoconical portion (Fig. 2, portion under “28” shown functioning as a sleeve around end of “bolt” 38) coupled to a cylindrical bearing surface of the integral bearing (Fig. 2 shows third portion is coupled to and monolithic with first and second portions of “embedded nut” 32); and a metallic end fitting (Fig. 2, “bolt”, 38; “The tensioner 10 may also be made of a metallic material such as stainless steel. The tensioner 10 comprises a main bolt 12”, Para. [0096]; thus tensioner and bolt in Fig. 2 is also metallic) coupled to the third frustoconical portion (Fig. 2 shows “bolt” 38 coupled to portion under “28”), wherein the metallic end fitting comprises a bearing portion contacted with the cylindrical bearing surface (Fig. 2 shows “bolt” 38 surface bearing surface of portions under “26” and “30” of “embedded nut” 32).

Regarding claim 2, Giannakopoulos teaches the metallic-composite joint fitting of claim 1, wherein the composite structure (Fig. 2, “composite shaft”, 2) is wrapped over the integral bearing (Fig. 2 shows “composite shaft” 2 wrapped over “embedded nut” 32).

Regarding claim 3, Giannakopoulos teaches the metallic-composite joint fitting of claim 2, wherein the composite structure (Fig. 2, “composite shaft”, 2) comprises a cylindrical portion (Fig. 2, “main body portion”, 9; shown cylindrical) and a flared end portion (Fig. 2, “flared portion”, 26; at end with “bolt” 38), wherein the flared end portion has a complimentary shape to each of the first frustoconical portion, the second frustoconical portion, and the third frustoconical portion (Fig. 2 shows “flared portion” 26 complimentary in shape to entire “embedded nut” 32 portions).

Regarding claim 4, Giannakopoulos teaches the metallic-composite joint fitting of claim 1, wherein the sleeve (Fig. 2, portion under “28”) is monolithic with the integral bearing (Fig. 2 shows portions of “embedded nut” 32 under 26, 28, and 30 are monolithic with one another).

Regarding claim 7, Giannakopoulos teaches the metallic-composite joint fitting of claim 1, wherein the metallic end fitting comprises an externally threaded portion (“the threaded bolt of the tensioner that can engage with the internally threaded surface of the insert”, Para. [0035]; “For example, a groove and corresponding seal may be provided at either side of the threaded portion of the embedded nut”, Para. [0078]) coupled to the third frustoconical portion at an internally threaded surface of the third frustoconical portion (Fig. 2 shows bottom of “bolt” 38 fastened to third portion of “embedded nut” under 28).

Regarding claim 8, Giannakopoulos teaches the metallic-composite joint fitting of claim 7, wherein the externally threaded portion has a relatively smaller diameter than the bearing portion (Fig. 2 shows diameter of “bolt” 38 engaging “embedded nut” 32 is a slightly smaller diameter to be capable of fitting inside the internal portion of “embedded nut” 32).

Regarding claim 10, Giannakopoulos teaches the metallic-composite joint fitting of claim 1, wherein the integral bearing comprises at least one of a steel, a stainless steel, a titanium, a titanium alloy, an aluminum, an aluminum alloy, a bearing metal, a composite, a plastic, a thermoplastic, a glass, or a ceramic (“The connector components, such as the insert, embedded nut and collar, tensioner(s) etc. may be made of metal. For example, one or more of these components may be made of stainless steel”, Para. [0072]).
Regarding claim 20, Giannakopoulos teaches a method of joining a composite structure and a metallic end fitting (Fig. 2), comprising: coupling an integral bearing (Fig. 2, “embedded nut”, 32) about a sleeve (Fig. 2, portion under “28” shown functioning as a sleeve around end of “bolt” 38; Fig. 2 shows third portion is coupled to and monolithic with first and second portions of “embedded nut” 32); wrapping the composite structure (Fig. 2, “composite shaft”, 2) about the integral bearing  (Fig. 2 shows “composite shaft” 2 wrapped over “embedded nut” 32) to form a flared end portion of the composite structure (Fig. 2, “flared portion”, 26; at end with “bolt” 38); inserting a coupling portion of the metallic end fitting into the integral bearing (Fig. 2 shows “bolt” 38 in center of “embedded nut” 32); and engaging a bearing portion of the coupling portion with a cylindrical bearing surface (Fig. 2 shows “bolt” 38 surface bearing surface of portions under “26” and “30” of “embedded nut” 32) and coupling an externally threaded portion of the coupling portion to the sleeve (“the threaded bolt of the tensioner that can engage with the internally threaded surface of the insert”, Para. [0035]; “For example, a groove and corresponding seal may be provided at either side of the threaded portion of the embedded nut”, Para. [0078]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannakopoulos et al. (US 2017/0051767 A1).

Regarding claim 9, Giannakopoulos teaches the metallic-composite joint fitting of claim 7, but does not expressly disclose wherein a relative length ratio of the externally threaded portion to the bearing portion is 1:3 or less.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Giannakopoulos wherein a relative length ratio of the externally threaded portion to the bearing portion is 1:3 or less, because the dimensions of the externally threaded portion is not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the threaded length ratio could provide benefits to prevent the nut member stripping out and lowering the drive/fail ratio (since breaking the externally threaded fastener (bolt or screw) is the desired mode of failure) and preventing too high of the torque being need to drive the screw (since this can lead to inadequate clamp load or even breaking fasteners during assembly) it does not directly impact how the device is constructed or operated.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claims 5-6 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannakopoulos et al. (US 2017/0051767 A1) in view of Ganis et al. (US 2017/0102012 A1).

Regarding claim 5, Giannakopoulos teaches the metallic-composite joint fitting of claim 1, but does not expressly disclose wherein the sleeve comprises a flange.
However, in an analogous metallic-composite joint fitting art, wherein the sleeve (Fig. 3C, “piston head nut”, 338) comprises a flange (Fig. 3B shows flanges located at 354 to accommodate the connection of “seal groves” 354; additionally can see flange rings around “nut” 338 in Fig. 3C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Giannakopoulos wherein the sleeve comprises a flange, as taught by Ganis, to create a tight seal and connection preventing the fluid inside the actuator rod from leaking. Note, Giannakopoulos teaches a hydraulic actuator with a composite piston rod connected to a piston head (Giannakopoulos, Para. [0002]).

Regarding claim 6, Giannakopoulos teaches the metallic-composite joint fitting of claim 1, but does not expressly disclose wherein the bearing portion comprises a flange.
However, in an analogous metallic-composite joint fitting art, wherein the bearing portion (Fig. 3C, “piston head nut”, 338) comprises a flange (Fig. 3B shows flanges located at 354 to accommodate the connection of “seal groves” 354; additionally can see flange rings around “nut” 338 in Fig. 3C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Giannakopoulos wherein the bearing portion comprises a flange, as taught by Ganis, to create a tight seal and connection preventing the fluid inside the actuator rod from leaking. Note, Giannakopoulos teaches a hydraulic actuator with a composite piston rod connected to a piston head (Giannakopoulos, Para. [0002]).

Regarding claim 11, Giannakopoulos teaches a metallic-composite joint fitting, comprising: a composite structure (Fig. 2, “composite shaft”, 2); an integral bearing (Fig. 2, “embedded nut”, 32) comprising a first frustoconical portion (Fig. 2, portion under “30”) and a second frustoconical portion (Fig. 2, portion under “26”) each having a complimentary shape to the composite structure (Fig. 2 shows portions of “embedded nut” 32 having a complimentary side adjacent “composite shaft” 2); a sleeve comprising a third frustoconical portion (Fig. 2, portion under “28” shown functioning as a sleeve around end of “bolt” 38) coupled to a cylindrical bearing surface of the integral bearing (Fig. 2 shows third portion is coupled to and monolithic with first and second portions of “embedded nut” 32); and a metallic end fitting (Fig. 2, “bolt”, 38; “The tensioner 10 may also be made of a metallic material such as stainless steel. The tensioner 10 comprises a main bolt 12”, Para. [0096]; thus tensioner and bolt in Fig. 2 is also metallic) coupled to the third frustoconical portion (Fig. 2 shows “bolt” 38 coupled to portion under “28”), wherein the metallic end fitting comprises a bearing portion contacted with the cylindrical bearing surface (Fig. 2 shows “bolt” 38 surface bearing surface of portions under “26” and “30” of “embedded nut” 32).
Giannakopoulos does not expressly disclose a landing gear system, comprising: a shock strut coupled to an axle; a wheel coupled to the axle.
However, in an analogous metallic-composite joint fitting art, Ganis teaches a landing gear system (Figs. 1A-1B, “landing gear”, 10), comprising: a shock strut (Figs. 1A-1B, “strut”, 14) coupled to an axle (Figs. 1A-1B, shown between “wheels” 16); a wheel (Figs. 1A-1B, “wheels”, 16) coupled to the axle (Figs. 1A-1B, “wheels” 16 shown coupled to axle between them).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Giannakopoulos to further include a landing gear system, comprising: a shock strut coupled to an axle; a wheel coupled to the axle, as taught by Ganis, because various types of aircraft utilize actuators including, for example, to deploy nose, body, and/or wheel landing gear systems and a reduction of weight is desirable and can be accomplished through using composite materials  Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus, such as the metallic-composite joint fitting, is intended to be employed, such as for a landing gear, does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 12, Giannakopoulos as modified by Ganis teaches the metallic-composite joint fitting of claim 11. Further, Giannakopoulos teaches wherein the composite structure (Fig. 2, “composite shaft”, 2) is wrapped over the integral bearing (Fig. 2 shows “composite shaft” 2 wrapped over “embedded nut” 32).

Regarding claim 13, Giannakopoulos as modified by Ganis teaches the metallic-composite joint fitting of claim 12. Further, Giannakopoulos teaches wherein the composite structure (Fig. 2, “composite shaft”, 2) comprises a cylindrical portion (Fig. 2, “main body portion”, 9; shown cylindrical) and a flared end portion (Fig. 2, “flared portion”, 26; at end with “bolt” 38), wherein the flared end portion has a complimentary shape to each of the first frustoconical portion, the second frustoconical portion, and the third frustoconical portion (Fig. 2 shows “flared portion” 26 complimentary in shape to entire “embedded nut” 32 portions).

Regarding claim 14, Giannakopoulos as modified by Ganis teaches the metallic-composite joint fitting of claim 11. Further, Giannakopoulos teaches wherein the sleeve (Fig. 2, portion under “28”) is monolithic with the integral bearing (Fig. 2 shows portions of “embedded nut” 32 under 26, 28, and 30 are monolithic with one another).
Regarding claim 15, Giannakopoulos as modified by Ganis teaches the metallic-composite joint fitting of claim 11. Further, Ganis teaches wherein the sleeve (Fig. 3C, “piston head nut”, 338) comprises a flange (Fig. 3B shows flanges located at 354 to accommodate the connection of “seal groves” 354; additionally can see flange rings around “nut” 338 in Fig. 3C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Giannakopoulos wherein the sleeve comprises a flange, as taught by Ganis, to create a tight seal and connection preventing the fluid inside the actuator rod from leaking. Note, Giannakopoulos teaches a hydraulic actuator with a composite piston rod connected to a piston head (Giannakopoulos, Para. [0002]).

Regarding claim 16, Giannakopoulos as modified by Ganis teaches the metallic-composite joint fitting of claim 11. Further, Ganis teaches wherein the bearing portion (Fig. 3C, “piston head nut”, 338) comprises a flange (Fig. 3B shows flanges located at 354 to accommodate the connection of “seal groves” 354; additionally can see flange rings around “nut” 338 in Fig. 3C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Giannakopoulos wherein the bearing portion comprises a flange, as taught by Ganis, to create a tight seal and connection preventing the fluid inside the actuator rod from leaking. Note, Giannakopoulos teaches a hydraulic actuator with a composite piston rod connected to a piston head (Giannakopoulos, Para. [0002]).

Regarding claim 17, Giannakopoulos as modified by Ganis teaches the metallic-composite joint fitting of claim 11. Further, Giannakopoulos teaches wherein the metallic end fitting comprises an externally threaded portion (“the threaded bolt of the tensioner that can engage with the internally threaded surface of the insert”, Para. [0035]; “For example, a groove and corresponding seal may be provided at either side of the threaded portion of the embedded nut”, Para. [0078]) coupled to the third frustoconical portion at an internally threaded surface of the third frustoconical portion (Fig. 2 shows bottom of “bolt” 38 fastened to third portion of “embedded nut” under 28).

Regarding claim 18, Giannakopoulos as modified by Ganis teaches the metallic-composite joint fitting of claim 17. Further, Giannakopoulos teaches wherein the metallic end fitting comprises an externally threaded portion (“the threaded bolt of the tensioner that can engage with the internally threaded surface of the insert”, Para. [0035]; “For example, a groove and corresponding seal may be provided at either side of the threaded portion of the embedded nut”, Para. [0078]) coupled to the third frustoconical portion at an internally threaded surface of the third frustoconical portion (Fig. 2 shows bottom of “bolt” 38 fastened to third portion of “embedded nut” under 28).

Regarding claim 19, Giannakopoulos as modified by Ganis teaches the metallic-composite joint fitting of claim 17, but does not expressly disclose wherein a relative length ratio of the externally threaded portion to the bearing portion is 1:3 or less.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Giannakopoulos as modified by Ganis wherein a relative length ratio of the externally threaded portion to the bearing portion is 1:3 or less, because the dimensions of the externally threaded portion is not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the threaded length ratio could provide benefits to prevent the nut member stripping out and lowering the drive/fail ratio (since breaking the externally threaded fastener (bolt or screw) is the desired mode of failure) and preventing too high of the torque being need to drive the screw (since this can lead to inadequate clamp load or even breaking fasteners during assembly) it does not directly impact how the device is constructed or operated.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647